Citation Nr: 1031923	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board also notes that the appellant requested a decision 
review officer and travel Board hearing in connection with the 
current claim.  The Veteran subsequently withdrew his request in 
July 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back 
disorder.  The Veteran contends that his service as an 
artilleryman, which required extensive standing, lifting of heavy 
weights, and bending, caused his current back disorder.

The Veteran has indicated that he received medical treatment at 
the Oakland Park VA Outpatient Clinic from 1991 to the present.  
In addition, the Veteran has indicated that he has received 
medical treatment at the VA Medical Center in Miami, Florida.  
Review of the claims file does not reveal any treatment records 
or any attempt to obtain and associate the Veteran's treatment 
records from the Oakland Park VA Outpatient Clinic or from the VA 
Medical Center in Miami, Florida.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, attempts must be made to obtain 
and associate with the claims folder any records regarding the 
Veteran's treatment at the Oakland Park VA Outpatient Clinic and 
the VA Medical Center in Miami, Florida.

Review of the claims file reveals that the Veteran receives 
consistent treatment at the Pembroke Pines VA Community Based 
Outpatient Clinic; however, the most recent record regarding the 
Veteran's treatment associated with the claims folder is dated in 
July 2008.  Since the claims file is being returned it should 
also be updated to include all VA treatment records compiled 
since July 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of his back disorder.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or obtain 
a medical opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a disease 
or symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient medical 
evidence to make a decision.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran is currently diagnosed with severe osteoarthritis of 
the lumbosacral spine.  The Veteran has reported that he has 
experienced back pain since service.  The Board notes that in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  As such, the Board finds it necessary to 
afford the Veteran a VA medical examination and for an opinion to 
be rendered regarding whether the Veteran's back disorder is 
related to the Veteran's active service.

Finally, it is noted that the Veteran provided an authorization 
form requesting that VA obtain records from A. Fleiser, M.D., for 
treatment for the lumbar spine in 2001.  That form was provided 
in connection with an earlier claim related to his nonservice-
connected pension benefits and the medical records were not 
ultimately requested.  The Veteran should be advised to provide a 
current authorization form for Dr. Fleiser if he wishes for VA to 
obtain those records in connection with his appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Attempt to obtain and associate with 
the claims file complete VA treatment 
records regarding the Veteran, including 
the records of the Veteran's treatment at 
the Oakland Park VA Outpatient Clinic dated 
since 1991, the VA Medical Center in Miami, 
Florida dated since 1955, and Pembroke 
Pines VA Community Based Outpatient Clinic 
dated since July 2008.  

2.  Contact the Veteran and request that 
he provide an authorization form for A. 
Fleiser, M.D. if he wishes for VA to 
obtain those records in connection with 
his appeal.  He should also be advised to 
provide enough information, to include any 
necessary authorization forms, to allow VA 
to request treatment records from any 
other private practitioners that are not 
already of record.  

3.  Thereafter, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any back disorder found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology, the lay 
statements of record relating to the 
Veteran's back disorder since service, and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any back disorder found 
to be present is related to or had its 
onset during service.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

4.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



